Citation Nr: 0603582	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his children


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In December 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During his December 2005 travel board hearing before the 
undersigned, the veteran testified that he served with the 
1st Marine Division in "Charlie" and "Hotel" Companies 
during his 11 months of service in Vietnam.  His DD Form 214 
and service personnel records show that he was assigned to 
Headquarter Battery, 1st Battalion, 13th Marine, and Battery A 
of the 1st Battalion, 13th Marine, Fleet Marine Force during 
his service in Vietnam.  His DD Form 214 also indicates that 
his principal MOS during service was radio operator.  The 
veteran also testified that he was in combat while serving in 
Vietnam and received a Bronze Star medal.  His DD 214 does 
not reflect either a Bronze Star or a Combat Infantry Badge 
indicative of combat service.  

A review of the evidence of record, including the veteran's 
VA treatment records, a June 2002 VA examination, and his 
December 2005 testimony, reveals that the veteran's claimed 
stressors include:  (1) witnessing the deaths of buddies he 
served with, in approximately November to December 1969; (2) 
witnessing the deaths of Vietnamese children, also in 
approximately November to December 1969; and (3) experiencing 
incoming small arms and rocket fire.  

The record is unclear as to whether the RO has made any 
attempts to verify the veteran's alleged in-service 
stressors.  The RO should attempt to verify the veteran's 
alleged stressors through all available sources, to include 
contacting the U. S. Army and Joint Services  (JSRRC) 
(formerly the United States Armed Services Center for 
Research of Unit Records (USASCRUR)), and an attempt should 
be made to obtain any relevant records from the Operational 
Reports from the 13th Marine Division, Headquarters Battery 
and Battery A, near Da Nang, Vietnam during the veteran's 
assignment to the facilities, particularly for the period 
between November and December 1969.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  The RO should document 
its efforts and, if such efforts are unsuccessful, the RO 
should so inform the veteran and advise him to submit 
alternate forms of evidence to support his claim of 
entitlement to service connection for PTSD.  

VCAA legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  VA records indicate that the veteran has been 
diagnosed with PTSD.  While the treatment records and the 
June 2002 examination report contain some general discussion 
of the veteran's stressors, there is no medical evidence 
linking his current diagnosis of PTSD with any specific 
alleged inservice stressor.  In light of the above, the Board 
is of the opinion that a VA psychiatric examination of the 
veteran would be helpful in the readjudication of the instant 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide any additional 
information, including dates, locations, 
names of other persons involved, etc., 
relating to his claimed service 
stressors.  The veteran should be advised 
that this information is necessary to 
obtain supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should also be 
advised that he should provide buddy 
statements or other corroborating 
testimony that may support his stressors.  
The RO should afford the veteran an 
opportunity to submit and/or identify any 
alternate available sources that may 
provide credible support regarding his 
claimed stressors.

2.  The above-mentioned summary of the 
veteran's stressors and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to the 
U. S. Army and Joint Services.  The JSRRC 
should be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The JSRRC 
should also be requested to furnish the 
unit history and operational reports for 
the units the veteran was assigned to 
while in Vietnam, for the period during 
which he served with such units.

3.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect as to whether 
the veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

4.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each diagnostic criterion 
is or is not satisfied, and identify the 
verified stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.  The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

